MEMORANDUM **
Respondent’s unopposed motion to summarily deny this petition for review is granted. The Board of Immigration Appeals properly construed petitioners’ motion to reopen as a motion to reconsider because petitioners did not seek to admit any new evidence nor apply for a new form of relief. Thus construed, petitioners’ motion to reconsider was untimely. See 8 C.F.R. § 1003.2(b) (providing that a motion to reconsider must be filed within 30 days after the date on which a final administrative decision was filed).
Further, even if the motion to reconsider had been timely, it failed to address the Board’s finding that petitioners had not proved their removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a United States citizen or lawful permanent resident, as required for cancellation of removal under 8 U.S.C. § 1229b(b). Accordingly, petitioners arguments regarding physical presence were irrelevant.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c)shall continue in effect until issuance of the mandate. Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004) (order).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.